Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1, Num. 33.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 recites the limitation "…to grip the shank of the forged…" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting the claim as reciting "…to grip a shank of the forged…".
Claim 1 recites the limitation "…steering rack from a bar…" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting the claim as reciting "…steering rack from the bar…".
Claim 1 recites the limitation "…during the final closing travel…" in line 16-17.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting the claim as reciting "…during a final closing travel…".
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20080229803A1, herein referred to as Takashi.
Regarding Claim 1, Takashi discloses a support apparatus (111) for supporting a steering rack (101) forged in a forging die (See Para. 3), the forging die (113) comprising a first die assembly (115) and a second die assembly (114) movable towards each other to forge the steering rack (101) from a bar (101a) (See Fig. 22-28, movement of die assembly 113), the support apparatus (111) being adapted to be attached to the second die assembly (114), the support apparatus (111) comprising a gripper (152) adapted to grip the shank (153) of the forged steering rack (101), a lost-motion mechanism (141) supporting the gripper (152) and permitting limited relative movement between the gripper (152) and the second die assembly (114) in the direction of closing of the forging die (113) (See Fig. 22-23, movement of 101 in accordance to movement of 141), and a side-shift mechanism (151) adapted to move the gripper (152) sideways (See Fig. 26-27, movement of 152), the lost-motion mechanism (141) being adapted to abut the first die assembly (115) as the forging die (113) closes to forge the steering rack (101) from a bar (101a) placed in the forging die (113) thereby positioning the gripper (152) to grip the shank (153) of the steering rack (101) during the final closing travel of the forging die (113) (See Fig. 22), the gripper (152) being operable to grip the shank (153) of the steering rack (101) whilst the lost-motion mechanism (141) abuts the first die assembly (115), the gripper (152) being adapted to lift the gripped steering rack (101) away from the first die assembly (115) as the forging die opens (See Fig. 23), the side-shift mechanism (151) being adapted to move the gripped steering rack (101) sideways (See Fig. 27).

Regarding Claim 4, Takashi discloses a support apparatus as claimed in claim 1 wherein the lost-motion (141) mechanism is guided by rods (142a, 142b), each rod having a head to limit the motion of the lost-motion mechanism (See Para. 201-202, 206) (See Para. 185, 203, 204).

Regarding Claim 5, Takashi discloses a support apparatus as claimed in claim 1 wherein the second die assembly (114) comprises a tooth die (114c).

Regarding Claim 6, Takashi discloses a support apparatus as claimed in claim 1 wherein the side-shift mechanism (151) is moved by means of an actuator (154) (See Para. 204).

Regarding Claim 7, Takashi discloses a support apparatus as claimed in claim 6 wherein the side-shift mechanism (151) comprises a bearing rail (128) and at least one bearing (25), the bearing (125) being slidable along the bearing rail (128) to guide the motion of the side-shift mechanism (151), the actuator (154) comprising an internal bore (hole of 128) in the bearing rail (128) and a piston (131) movable in the bore (hole of 128) (See Para. 178: The metal core 125 and the insertion shaft portion of the first metal core push rod 131 are inserted into/removed from the steel pipe 101A held by the die assembly 113 through the hole in the metal core guide 128.).

Regarding Claim 9, Takashi discloses a support apparatus as claimed in claim 7 wherein the bearing rail (128) is formed from a solid length of bearing rail (128) and the bore (hole of 128) is machined in the solid length of bearing rail (128) (See Fig. 22-27).

Regarding Claim 10, Takashi discloses a support apparatus as claimed in claim 1 wherein the apparatus (111) is adapted to enable another bar (135) to be placed in the forging die (113) whilst the steering rack (101) is held by the gripper (152) (See Para. 177).

Regarding Claim 11, Takashi discloses a support apparatus as claimed in claim 1 wherein the apparatus (111) is adapted to enable the forging die (113) to be serviced whilst the steering rack (101) is held by the gripper (152) (See Para. 205; apparatus 111 is depicted in Fig. 22-27, which shows the steering rack (101) being held by the gripper 152. Accordingly by this configuration, maintenance of the die assembly 113 is facilitated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi, and further in view of US20070079643A1, herein referred to as Dohmann.
Regarding Claim 2, Takashi discloses a support apparatus as claimed in claim 1.
Takashi is silent wherein the lost-motion mechanism is biased towards the first die assembly.
Dohmann teaches an analogous invention wherein a lost-motion mechanism (89) is biased towards a first die assembly (84), for the purpose of providing improved allowance of sufficient clearance (Para. 47), thereby meeting the limitation of the claimed biased configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Takashi, with the biased configuration, as taught by Dohmann, in order to have provided improved allowance of sufficient clearance.

Regarding Claim 3, Takashi in view of Dohmann discloses a support apparatus as claimed in claim 2 wherein the lost-motion mechanism is biased by springs (90 of Dohmann).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi, and further in view of US20060016238A1, herein referred to as Seiji.
Regarding Claim 8, Takashi discloses a support apparatus as claimed in claim 7.
Takashi is silent wherein the actuator is hydraulically actuated.
Seiji teaches an analogous invention wherein a side shifting mechanism is hydraulically actuated (Para. 32), for the purpose of providing horizontal reciprocating movement (Para. 32: “These presser rods 5L and 5R are purely subjected to a horizontal reciprocating movement by means of respective hydraulic mechanisms without being subjected any vertically shifted movement”), thereby meeting the limitation of the claimed hydraulic configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Takashi, with the hydraulic configuration, as taught by Seiji, in order to have provided horizontal reciprocating movement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20130042662A1 – similar die configuration.
US20110138946A1 – similar teeth configuration.
US20020044439A1 – similar hydraulic configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725